Filed Pursuant to Rule 424(b)(3) Registration File Number 333-147372 PROSPECTUS Power of the Dream Ventures, Inc. 10,032,000 SHARESOF COMMON STOCK This prospectus relates to the resale by certain of our shareholders named in this prospectus (the “Selling Shareholders”) of up to 10,032,000 shares of our common stock (the “Shares”). The Shares were purchased by the Selling Shareholders in private placement transactions pursuant to exemptions from the registration requirements of the Securities Act of 1933 (the “Securities Act”). Although we will pay all the expenses incident to the registration of the Shares, we will not receive any proceeds from the sales, if any, by the Selling Shareholders. The Selling Shareholders and any underwriter, broker-dealer or agent that participates in the sale of the Shares or interests therein may be deemed “underwriters” within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions, profit or other compensation any of them earns on any sale or resale of the Shares, directly or indirectly, may be underwriting discounts and commissions under the Securities Act. The Selling Shareholders who are “underwriters” within the meaning of Section 2(11) of the Securities Act will be subject to the prospectus delivery requirements of the Securities Act. Our common stock is presently not traded or quoted for trading on any market or securities exchange. The Selling Shareholderswill sell their Shares at $2.50 per share until our common stock is quoted on the Over-The-Counter Bulletin Board (the “OTC Bulletin Board”) and, thereafter, at prevailing market prices or privately negotiated prices. No assurance can be given that our common stock will be quoted for trading on the OTC Bulletin Board or any other securities exchange or market. Please refer to“Plan of Distribution.” The purchase of the Shares involves a high degree of risk. Please refer to “Risk Factors” beginning on page 9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date Of This Prospectus IsJanuary 31, 2008 1 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 4 RISK FACTORS 7 FORWARD-LOOKING STATEMENTS 15 DETERMINATION OF OFFERING PRICE 15 USE OF PROCEEDS 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 DESCRIPTIONOF OUR BUSINESS 20 LEGAL PROCEEDINGS 32 MANAGEMENT 33 EXECUTIVE COMPENSATION 37 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 38 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 41 DESCRIPTION OF OUR CAPITAL STOCK 42 SELLING SHAREHOLDERS 45 PLAN OF DISTRIBUTION 47 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 50 LEGAL MATTERS 50 EXPERTS 50 WHERE YOU CAN FIND ADDITIONAL INFORMATION 51 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus or any supplement hereto. We have not authorized anyone to provide you with different information. If anyone provides you with different information you should not rely on it. We are not making an offer to sell the common stock in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front cover of this prospectus regardless of the date of delivery of this prospectus or any supplement hereto, or the sale of common stock. Our business, financial condition, results of operations and prospects may have changed since that date. We obtained statistical data and certain other industry forecasts used throughout this prospectus from market research, publicly available information and industry publications. Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information. Similarly, while we believe that the statistical and industry data and forecasts and market research used herein are reliable, we have not independently verified such data. We have not sought the consent of the sources to refer to their reports or articles in this prospectus. 2 TABLE OF CONTENTS Until ninety days after the date this registration statement is declared effective, all dealers that effect transactions in these securities whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer’s obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 TABLE OF CONTENTS Prospectus Summary This summary contains material information about us and the offering, which is described in detail elsewhere in the prospectus. Since it may not include all of the information you may consider important or relevant to your investment decision, you should read the entire prospectus carefully, including the more detailed information regarding our company, the risks of purchasing our common stock discussed under “Risk Factors” on page 9, and our financial statements and the accompanying notes. Unless the context otherwise requires, the terms “we,” “our,” “us,” the “Company” and
